Case 5:20-cv-01015-JFW-AFM Document 4 Filed 05/18/20 Page 1 of 6 Page ID #:15



  1

  2

  3

  4

  5

  6

  7

  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10                                        EASTERN DIVISION
 11

 12       ALVIN DARRELL SMITH,                          Case No. 5:20-cv-01015-JFW (AFM)
 13
                              Plaintiff,
                                                        ORDER TO PAY THE FILING
 14            v.                                       FEES OR SHOW CAUSE
 15       UNITED STATES, et al.,                        PURSUANT TO 28 U.S.C. § 1915(g)
 16
                              Defendants.
 17

 18           On May 11, 2020, plaintiff, proceeding pro se, lodged for filing a civil rights
 19   Complaint pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau
 20   of Narcotics, 403 U.S. 388 (1971). 1              Plaintiff is a federal prisoner presently
 21   incarcerated at USP Victorville, in Adelanto, California. The Complaint was not
 22   accompanied by a Request to Proceed Without Prepayment of Filing Fees or in forma
 23
      1
         Plaintiff mentions Section 1983, but the pleading fails to indicate what legal claims plaintiff is
 24   raising. Plaintiff, however, is a federal prisoner and is suing federal employees on claims regarding
      the conditions of his confinement in federal prison. To the extent that plaintiff is seeking damages,
 25
      his claims are appropriately brought under Bivens. See, e.g., Ziglar v. Abbasi, 137 S. Ct. 1843,
 26   1854-55 (2017). To the extent that plaintiff is seeking prospective injunctive relief, such claims
      against the United States would arise under the Federal Tort Claims Act (“FTCA”). See, e.g.,
 27   Osborn v. Haley, 549 U.S. 225, 229-32 (2007) (the United States is the proper defendant under the
      FTCA for claims that a federal employee committed a tort within the scope of his or her
 28   employment).
Case 5:20-cv-01015-JFW-AFM Document 4 Filed 05/18/20 Page 2 of 6 Page ID #:16



  1   pauperis (“IFP”), and plaintiff did not pay the filling fees. In this action, plaintiff
  2   names as defendants the United States, Warden Martinez, Dr. Mether, PA Esitimmi,
  3   and HAS Perkins. (ECF No. 1 at 1.) It is not clear what claims plaintiff is purporting
  4   to raise, but he states “medical emergency” on the top of his pleading and entitles the
  5   pleading “Motion for Preliminary Injunction and Declaratory Relief.” (ECF No. 1 at
  6   1.) Plaintiff seeks a “preliminary injunction” to “compel authorities to handle their
  7   responsibilities” toward plaintiff. (Id. at 1-2.) Plaintiff, however, did not file a
  8   separate memorandum of points and authorities demonstrating his entitlement to
  9   provisional injunctive relief as is required pursuant to Local Rule 7-5(a).
 10         Pursuant to 28 U.S.C. § 1915A, the Court has screened the pleading to
 11   determine whether plaintiff’s Complaint is frivolous or malicious, fails to state a
 12   claim on which relief may be granted, or seeks monetary relief against a defendant
 13   who is immune from such relief. Section 1915A requires the Court to screen any
 14   “complaint in a civil action” if, at the time the plaintiff files the complaint, he or she
 15   is a prisoner seeking “redress from a governmental entity.”              See 28 U.S.C.
 16   § 1915A(a); Olivas v. Nev. ex rel. Dep’t of Corr., 856 F.3d 1281, 1284 (9th Cir.
 17   2017).
 18         A review of past civil actions filed by plaintiff in this Court and in other United
 19   States Courts reflects that plaintiff is subject to the provisions of 28 U.S.C. §1915(g).
 20   Pursuant to §1915(g), a prisoner may not “bring a civil action or appeal a judgment
 21   in a civil action or proceeding” without prepayment of the filing fee “if the prisoner
 22   has, on 3 or more prior occasions, while incarcerated or detained in any facility,
 23   brought an action or appeal in a court of the United States that was dismissed on the
 24   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
 25   be granted, unless the prisoner is under imminent danger of serious physical injury.”
 26   28 U.S.C. §1915(g). Such dismissal is deemed a “strike.” The Ninth Circuit has held
 27   that the phrase “fails to state a claim on which relief may be granted” as used in
 28   §1915(g), parallels the language of Fed. R. Civ. P. 12(b)(6) and carries the same
                                                  2
Case 5:20-cv-01015-JFW-AFM Document 4 Filed 05/18/20 Page 3 of 6 Page ID #:17



  1   interpretation; that the word “frivolous” refers to a case that is “of little weight or
  2   importance: having no basis in law or fact”; and the word “malicious” refers to a case
  3   “filed with the ‘intention or desire to harm another.’” See Andrews v. King, 398 F.3d
  4   1113, 1121 (9th Cir. 2005) (explaining the terms used in §1915(g)). In addition, the
  5   Ninth Circuit has held that the prior denial of IFP status on the basis of frivolity or
  6   failure to state a claim constitutes a strike for purposes of §1915(g). See O’Neal v.
  7   Price, 531 F.3d 1146, 1153-55 (9th Cir. 2008) (also stating that a dismissal without
  8   prejudice may count as a strike).
  9         A plaintiff may proceed IFP in a civil action after having accumulated three
 10   strikes only upon a showing that he or she was “under imminent danger of serious
 11   physical injury.” 28 U.S.C. § 1915(g). The availability of the “imminent danger”
 12   exception “turns on the conditions a prisoner faced at the time the complaint was
 13   filed, not at some earlier or later time.” See Andrews v. Cervantes, 493 F.3d 1047,
 14   1053 (9th Cir. 2007) (emphasis added). Further, “the prisoner bears the ultimate
 15   burden of persuading the court that § 1915(g) does not preclude IFP status.” Richey
 16   v. Dahne, 807 F.3d 1202, 1206 (9th Cir. 2015).
 17         The Court takes judicial notice of the following prior civil actions filed by
 18   plaintiff in the District Courts nationwide that qualify as strikes for purposes of
 19   §1915(g). See Fed. R. Evid. 201(b)(2), (c)(1):
 20      (1) Smith v. U.S. Attorney General, United States District Court for the Middle
 21          District of Pennsylvania, Case No. 15-01672 (dismissed action as frivolous
 22          pursuant to 28 U.S.C. § 1915(e)).
 23      (2) Smith v. Conley, United States District Court for the Southern District of West
 24          Virginia, Case No. 02-00184 (dismissed action for failure to state a claim
 25          upon which relief may be granted and found that the dismissal constitutes a
 26          “strike” within the meaning of 28 U.S.C. § 1915(g)).
 27      (3) Smith v. Mahoning Cty Child Support Enforcement Agency, United States
 28          District Court for the Northern District of Ohio, Case No. CV 98-02850
                                                 3
Case 5:20-cv-01015-JFW-AFM Document 4 Filed 05/18/20 Page 4 of 6 Page ID #:18



  1           (dismissed action as legally frivolous pursuant to 28 U.S.C. § 1915(e)).
  2       (4) Smith v. District of Columbia, United States District Court for the District of
  3           Columbia, Case No. 97-01901 (dismissed action for failure to state a claim
  4           upon which relief may be granted).
  5       (5) Smith v. District of Columbia, United States District Court for the District of
  6           Columbia, Case No. 97-01987 (dismissed action for failure to state a claim
  7           upon which relief may be granted).
  8       (6) Smith v. District of Columbia, United States District Court for the District of
  9           Columbia, Case No. 97-01988 (dismissed action for failure to state a claim
 10           upon which relief may be granted).
 11       (7) Smith v. District of Columbia, United States District Court for the District of
 12           Columbia, Case No. 97-02484 (dismissed action for failure to state a claim
 13           upon which relief can be granted).
 14       (8) Smith v. District of Columbia, United States District Court for the District of
 15           Columbia, Case No. 97-02485 (dismissed action for failure to state a claim
 16           upon which relief may be granted). 2
 17          Accordingly, because plaintiff had already accumulated more than three
 18   strikes before he initiated this action, plaintiff is precluded from proceeding IFP
 19   herein unless he can show that, at the time he mailed the Complaint to the Court
 20   for filing, plaintiff was “under imminent danger of serious physical injury.” 28
 21   U.S.C. §1915(g); see Andrews, 493 F.3d at 1053.
 22          Plaintiff’s Complaint appears to allege that he was transferred to USP
 23   Victorville on March 6, 2020. (ECF No. 1 at 3.) Plaintiff does not set forth any
 24

 25   2
         In addition to the above cases, other courts have found that plaintiff has accumulated three or
 26   more strikes within the meaning of Section 1915(g). See, e.g., Smith v. District of Columbia, 182
      F.3d 25 (D.C. Cir. 1999) (holding plaintiff was not entitled to proceed IFP on appeal because he
 27   had three strikes within the meaning of Section 1915(g)); Smith v. Samuels, United States District
      Court for the Central District of California, Case No. 14-01713 (revoking plaintiff’s IFP status
 28   because plaintiff had accumulated more than three prior strikes and citing other cases).
                                                      4
Case 5:20-cv-01015-JFW-AFM Document 4 Filed 05/18/20 Page 5 of 6 Page ID #:19



  1   factual allegations in the Complaint raising a reasonable inference that the delay in
  2   receiving a previously prescribed special diet, a “muscle rub,” a back brace, or gloves
  3   for use with his wheel chair (see id. at 4) following his transfer between federal
  4   prisons placed plaintiff in “imminent danger of serious physical injury.” Plaintiff
  5   alleges that he had surgery on his toe on March 13, 2020 (id. at 3), but plaintiff does
  6   not allege that any serious medical issue other than weight loss occurred since that
  7   surgery and before he filed this action. Plaintiff raises conclusory allegations of
  8   “neglect” by unspecified prison officials for several days prior to his surgery, and he
  9   alleges that his weight dropped from what he characterized as his “normal weight”
 10   of 225 pounds, but plaintiff does not allege that his surgery or his weight loss placed
 11   plaintiff’s health in imminent danger in May. (Id. at 3-4, 6.) Attached to the
 12   Complaint is a form entitled “Inmate Request to Staff,” which plaintiff dated
 13   April 30, 2020, in which plaintiff sought refills on his “prescriptions.”          The
 14   prescriptions that plaintiff requested included a “high protein diet, a “muscle rub” to
 15   treat his “degeneration [sic] siactic [sic] nerve pain,” gloves, and a back brace. (Id.
 16   at 5). The factual allegations in the Complaint fail to raise a reasonable inference
 17   that plaintiff was facing imminent danger of serious physical injury at the time that
 18   he lodged this action for filing.
 19         The Court, however, must allow a prisoner the opportunity to be heard on the
 20   matter before denying a request to proceed IFP or dismissing an action pursuant to
 21   28 U.S.C. §1915(g).
 22                                            ~~~
 23         IT THEREFORE IS ORDERED that, on or before June 18, 2020, plaintiff
 24   shall show cause in writing:
 25         (1) why his prior cases should not be considered strikes pursuant to 28 U.S.C.
 26   §1915(g),
 27         (2) why leave to proceed IFP should not be denied, and
 28         (3) why this action should not be dismissed pursuant to 28 U.S.C. § 1915(g).
                                                5
Case 5:20-cv-01015-JFW-AFM Document 4 Filed 05/18/20 Page 6 of 6 Page ID #:20



  1         In the alternative, plaintiff is advised that he may avoid dismissal of this action
  2   and allow the Court to screen the claims raised in his Complaint pursuant to 28 U.S.C.
  3   § 1915A if he pays the full filing fees by the date set forth above.
  4         Plaintiff’s failure to respond to this Order to Show Cause in writing or to
  5   pay the full filing fees will be deemed to be plaintiff’s consent to the dismissal of
  6   this action without prejudice.
  7

  8   DATED: 5/18/2020
  9

 10
                                              ____________________________________
                                                    ALEXANDER F. MacKINNON
 11                                            UNITED STATES MAGISTRATE JUDGE
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                 6
